Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

MAINTAINED REJECTIONS

2.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are indefinite because it cannot be determined what is encompassed by the relative language 'similar amplification efficiencies' in independent claim 1. Clarification is required.

REPLY TO ARGUMENT

3.	While independent claim 1 has been amended to recite that amplification efficiencies comprise a Tm value, the basis of the indefiniteness issue is with the relative language 'similar', as it cannot be determined what range of Tm values is encompassed by 'similar'.  Thus, clarification is still required.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spaulding et al. (US 2019/0078134; effective filing date 03/24/16).
These claims are drawn to a method comprising multi-gene absolute quantification using PCR (qPCR), wherein a plurality of standard DNAs is used, each with known but different copy numbers, and wherein a sequence-specific combination of primers is designed for each standard; the same sequence is presented between primer regions; and primer pairs targeting both standard DNAs and target nucleic acids have similar amplification efficiencies, wherein the amplification efficiencies comprise a Tm value.
Spaulding et al. discloses such a method; see paragraphs 0006-0012, 0058-0062, 0073-0075, and 0093-0111.  Specifically, the use of a sequence-specific combination of primers for each standard, wherein either one or both primers is standard-specific, is disclosed in paragraphs 0095-0096 and 0099.  While embodiments of Spaulding et al. involve two-step PCR, single-step multiplex PCR is also 
The claimed methods cannot be distinguished from the methods disclosed by Spaulding et al.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Spaulding et al.
These claims are drawn to the method as described and rejected above, wherein reaction wells are divided into clusters, or wherein the clusters are in a 3 x 3 format.
While Spaulding et al. does not explicitly disclose an assay format using clusters, such as a 3 x 3 format, the skilled artisan would have been motivated to modify the method of Spaulding et al. in this manner because it would have merely involved routine optimization of known-important reaction parameters, which as well established in U.S. patent practice does not support unobviousness prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

REPLY TO ARGUMENTS

7.	With respect to the above 102 and 103 rejections, the arguments of the response filed 01/13/21 have been fully considered, but are not found persuasive.  On page 6, the response argues that "…Spaulding does not disclose the technical feature of 'and the primers for amplifying the plurality of standard DNA and the nucleic acid target to be tested have similar amplification efficiencies'…"  However, the Office submits that while it is true that paragraph 0098 of Spaulding et al. does not explicitly refer to primers having similar amplification efficiencies, this is inherent in that paragraph because as understood in the art the concepts of GC content and Tm are directly related, and the concept of 'amplification efficiency' necessarily includes both target nucleic acids and primers.  Thus, it is believed that the above 102 and 103 rejections are proper.
In order to clearly establish that the concept of using primers in multiplex amplification that have similar amplification efficiencies, wherein the amplification efficiencies comprise a Tm value, was not inventive, the Office now makes of record Hall et al. (US 5,475,098).  It can be seen from column 18, lines 14-22 of this patent that this concept was conventional in the prior art more than twenty years before the effective filing date of the instant application.  This should not be construed as a new ground of rejection.


CONCLUSION

8.	No claims are free of the prior art.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

03/17/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637